UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-6000



RONALD BLAIR WINSTEAD,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary, NCDOC,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-842-5-BO)


Submitted:   March 20, 2003                 Decided:   March 27, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Blair Winstead, Appellant Pro Se. Roy Cooper, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Blair Winstead seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000). We have independently reviewed the record and conclude that

Winstead has not made a substantial showing of the denial of a

constitutional right. See Miller-El v. Cockrell,     U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny Winstead’s motion for appointment of counsel, deny a

certificate of appealability, and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            DISMISSED




                                2